Citation Nr: 1524135	
Decision Date: 06/05/15    Archive Date: 06/16/15

DOCKET NO. 07-39 436	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), schizotypal personality and psychosis.


REPRESENTATION

Veteran represented by:	Penelope E. Gronbeck, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from August 1972 to August 1974.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in February 2011. A transcript of the hearing is associated with the claims file.

The Board remanded the issue on appeal for additional development in June 2011, and the case has since been returned to the Board for adjudication.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

VA has a duty to assist the Veteran in the development of his claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. In November 2010, the Veteran submitted a stressor statement that included a previously unclaimed and potentially verifiable in-service stressor, specifically the suicide of a fellow soldier. The Veteran also described this new stressor during his February 2011 hearing. However, there is no indication in the record that VA has attempted to verify this newly claimed stressor. As there is no reason to doubt the credibility of the Veteran's statements and the claimed stressor is potentially verifiable, the Board finds it must remand the claim so that VA can attempt to confirm the Veteran's newly claimed stressor.

The Veteran's claim was previously remanded by the Board in June 2011 for an additional examination. In that remand the Board expanded the Veteran's claim for service connection for PTSD to one for an acquired psychiatric disorder, to include PTSD, and noted a January 2005 Axis I diagnosis of possible psychosis and a June 2005 notation of schizotypal personality. The Board requested that, for each current axis I diagnosis, the examiner provide an opinion concerning whether or not the disorder was related to service. 

While the examiner provided an opinion with respect to the PTSD diagnosis, the Axis I diagnosis of possible psychosis and notation concerning schizoid personality were not addressed. As the examiner was not specifically instructed to address these disorders in the directives, this does not constitute noncompliance with the remand directives. Stegall v. West, 11 Vet. App. 268, 271 (1998). However, as the Veteran's claim includes all current psychiatric diagnoses, and the Veteran at least has a prior Axis I diagnosis of possible psychosis, the Board must remand the claim so that an addendum opinion as to the etiology of these other disorders can be provided. See Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate with the case file any further mental health records (private and/or VA) identified and authorized for release by the Veteran.

All actions to obtain the records should be documented. If the records cannot be located or do not exist, a memorandum of unavailability should be associated with the claims file, and the Veteran should be notified and given an opportunity to provide them.

2. The Veteran should be requested to provide any further information concerning the stressor claimed in his November 2010 statement and February 2011 hearing testimony, specifically the suicide of a service member in December 1972 in Illesheim, Germany. See February 2011 Hearing Transcript at 4-5.

Then, using all available information of record, make appropriate efforts to verify the Veteran's claimed stressor, to include contacting the Joint Services Records Research Center (JSRRC).

3. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the July 2014 VA psychiatric examination, or another appropriate medical professional if the examiner is unavailable. The claims file must be made available to and reviewed by the examiner, and a note that it was reviewed should be included in the report. If the examiner determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the examiner should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's other diagnosed psychiatric disorders, to include psychosis and schizoid personality, were incurred in or aggravated by service? 

A detailed rationale for the opinion must be provided. Review of the entire claims file is required; however, attention is invited to the January 2005 Axis I diagnosis of possible psychosis and a June 2005 notation concerning schizotypal personality.

4. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. C. MACKENZIE 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




